DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Copy provided for NPL reference number 11 (Maman et al., "A history of exploring cancer in context", Nature Reviews Cancer (2018), Vol. 18, No. 6, pages 359-376) is illegible and was not considered by the examiner. A new copy should be provided for consideration.

Election/Restrictions
Applicant’s election of the groups and species below in the reply filed on 21 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant was required to elect between Group I drawn to a method for treating a subject with a skin tumor, Group II drawn to a therapeutic agent for use in a method for treating a subject with a skin and Group III drawn to an extracellular fluid and/or intracellular fluid obtained from a skin tumor for use in the treatment of skin cancer. Applicant elected Group I.
Upon further consideration, the claims corresponding to Groups II and Group III are rejoined.
Applicant was required to elect a single disclosed species of  therapeutic agents and a single disclosed species of immune checkpoint blockade inhibitor. Applicant elected BRAF inhibitor and PD-1 antagonist.
Claims 1-9 and 11-12 are pending and examined on the merits herein. Claim 10 is withdrawn from consideration because is drawn to a nonelected species.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Hyperlinks are found in the specification in pages 4, 5 and 6.
The disclosure is objected to because of the following informalities:
Page 24, paragraphs 23 and 30  “grown in a 25 cm2 flak in 5mL od a culture medium” should be replaced with “grown in a 25 cm2 flask in 5mL od a culture medium”     
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) an extracellular fluid and/or intracellular fluid obtained from a skin tumor for use in the treatment of skin cancer. This judicial exception is not integrated into a practical application because extracellular fluid is the fluid outside the cells in an organism and comprises approximately 20% of total body weight and further subcategorizes as plasma t and interstitial space; and intracellular fluid if the fluid inside the cells in an organism, primarily defined as the cytoplasm of cells.  Although extracellular fluid, especially interstitial fluid in a tumor can have different properties to interstitial fluid from normal tissue (i.e. increased number of inflammatory cells, endothelial cells and fibroblasts) it is merely due to the natural body processes in reaction to the tumor.  Therefore, extracellular or intracellular fluid obtained from a skin tumor is not markedly different from its naturally occurring counterpart.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mere act of obtaining the naturally occurring extracellular and/or intracellular fluid form a skin tumor does not make it patentably. In addition, the limitation of using the extracellular and/or intracellular fluid from a skin tumor in the treatment of cancer does not represent any difference, modification or changes in the natural occurring composition of the extracellular and/or intracellular fluids and it represents the use of naturally occurring product for the treatment of cancer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (Tumor Interstitial Fluid Formation, Characterization, and Clinical Implications. Front Oncol. 2015 May 26;5:115) (herein Wagner). 
Claim 12 is drawn to an extracellular fluid and/or intracellular fluid obtained from a skin tumor for use in the treatment of skin cancer, wherein the skin cancer is treated by removal of the interstitial fluid from the skin tumor. MPEP 2111.02 states: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").” For this reason the claim is interpreted as a product: “extracellular fluid and/or intracellular fluid obtained from a skin tumor” which is anticipated by Wagner.
 Wagner teaches the characterization and clinical implications of tumor interstitial fluid (extracellular fluid). Wagner teaches that interstitial fluid is well characterized: “The interstitium, or interstitial space, is a general term applied for connective and supporting tissues in the body. This space is located outside the blood and lymph vessels and parenchymal cells, and consists of two major phases: the interstitial fluid (IF) and the structural molecules comprising the extracellular matrix (ECM). The tumor interstitial fluid (TIF) is not only a transport medium for nutrients and waste products between cells and capillary blood, but also contains an abundance of substances that are either produced locally or transported to the organ by the blood circulation” (Page 1, Introduction and Page 2, Figure 1). Wagner also teaches various methods known in the art for isolation of TIF such as tissues centrifugation, tissue elution, capillary ultrafiltration and microdialysis (Page 3). Wagner also teaches a summary of proteomic studies utilizing tumor interstitial fluid which include samples from head and neck squamous cell carcinoma (Page 8, Table 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2017/0021067)(herein Todd) in view of Omidi et al. (“Targeting tumor microenvironment: crossing tumor interstitial fluid by multifunctional nanomedicines.” Bioimpacts. 2014;4(2):55-67) (herein Omidi)
 Regarding claim 1, Todd teaches a device for removing fluid from a body the device comprising an array of microneedles and a housing; the array of microneedles being disposed within the housing and the housing defining a chamber (Abstract).  Todd further teaches that the fluid is preferably interstitial fluid, but the device is not limited exclusively to the removal of interstitial fluid (Page 2, Paragraph 0027). Todd teaches that the devices, and associated materials and methods may find application in the medical field, particularly, but not exclusively in the treatment of fluid overload and oedema arising from conditions such as kidney/renal failure, heart failure, lymphoedema, deep vein thrombosis and cancer (Page 1, Paragraph 0001). Todd further teaches that oedema is the accumulation of fluid in the interstitium which results in observable swelling. Oedema most commonly occurs in the legs and feet where it is referred to as peripheral oedema. There are many causes of oedema including, for example, heart failure, renal failure, liver disease, malnutrition, various medications, for example corticosteroids, lymphoedema, deep vein thrombosis and cancer (Page Page 2, Paragraph 0014). Todd teaches the use of the device and methods in 83 patients suffering from “visible” oedema to access and extract epidermal interstitial fluid (ISF), a total of 144 interventions were performed.  Of the 144 ISF extractions, 1 ml or more of ISF was extracted in 49%, 5 ml of more in 25% and 10 ml or more in 14%. (Page 6, Paragraphs 0089-0099). 
Todd does not specifically teach removal of interstitial fluid for the treatment of cancer. 
Omidi teaches that tumor interstitial fluid (TIF) has an elevated pressure that hampers cancer treatment. Omidi states that “tumor interstitial fluid encompasses not only the array of extravasated blood-borne/-circulating proteins but also contains rebelliously externalized biocomponents of tumor cells and their aberrant metabolic byproducts as well as biomolecules, in part segregated form deformed extracellular matrix (ECM) and stroma. In addition to tumor vasculature, many abnormally overexpressed carrier-mediated transporters are involved in formation of tumor interstitium. All these anomalous phenomena make TME to be exposed to cocktail of various enzymes with acidic pH, upon which ECM can be remodeled/deformed, resulting in emergence of a viscose TME with high oncotic pressure – a pathophysiologic obstacle against cancer therapy.  In fact, TIF encompasses plethora of oncomarkers anomalously secreted during tumor development, progression and invasion. In a uniformly perfused tumor, based upon findings by numerical simulations, the elevated TIF pressure (TIFP) is the main driving force for heterogeneous dissemination of macromolecules, in part due to low pressure and non-uniform filtration of tumor microvasculature necessary for extravasation of fluid and macromolecules from microvasculature. As a result, such aberrant high pressure in TIF can hamper the interstitial traverse of therapeutic macromolecules such as monoclonal antibodies (mAbs) and multifunctional nanomedicines. To overcome these physiological barriers within TME, cancer treatment modalities need to be devised to lower the TIFP and to improve the blood flow.”(Introduction, Page 1) 

Omidi goes on to provide some methods used to reduced interstitial fluid pressure and how reducing pressure results in improved efficiency of cancer treatment. In one of the examples the investigators used prostaglandin E1 methyl ester (PGE1) in the s.c. tissue surrounding transplanted rat colonic (PROb) carcinomas or chemically-induced rat mammary carcinomas and looked at the transport of ethylenediaminetetraacetic acid (EDTA) which showed a lowered TIFP by 30% together with an enhanced transcapillary traverse of EDTA into the interstitium of PROb tumors (up to 39.6%). The findings were reconfirmed by a different study who coadministered PGE1 and 5-FU in tumors xenograft rats and showed a significant tumor inhibitory effect of 5-FU mainly due to the lowered TIFP, and hence purported a synergistic anticancer effect by these two agents.
Given the teachings of Todd of a device capable of removing large quantities of interstitial fluid and the teachings of Omidi that reducing interstitial fluid pressure improves the efficacy of cancer treatment, it would have been obvious by someone of ordinary skill in the art to use the Todd’s device to remove large quantities of interstitial fluid to reduce the tumor interstitial fluid pressure and combine it with other form of therapy to treat cancer with a reasonable expectation of success. MPEP 2143 states “The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.”

 Regarding claim 2, Todd teaches a device for removing fluid from a body the device comprising an array of microneedles and a housing; the array of microneedles being disposed within the housing and the housing defining a chamber (Abstract).   Todd further teaches that the fluid is preferably interstitial fluid, but the device is not limited exclusively to the removal of interstitial fluid (Page 2, Paragraph 0027).
Regarding claim 3, Todd teaches a device that incorporates an array of microneedles (5, Figure 2) positioned substantially parallel to the skin surface within a housing (7, Figure 2), the housing defining a chamber (9, Figure 2) . Each needle (11, Figure 2) in the array is around 550 μm in height. The housing defines a port (13, Figure 2) configured for connection to a vacuum device (not shown) such that negative pressure can be applied to the chamber.  An adhesive (not shown in Figure 2) is provided on a skin contacting surface (15, Figure 2) of the housing  to allow the housing to be hermetically sealed to the skin surface. (Page 10, Paragraph 0167). Todd also teaches that the fluid is passed via the and vacuum tubing to a storage canister (not shown in Figure 2). In addition,  Todd teaches that as an alternative, the vacuum device may comprise a pump such as a lobe pump, screw pump, piston pump or injector-jet pump (such as a Venturi pump), in which case operation of the vacuum device may include activating the pump. In a preferred embodiment, the vacuum device is a vacuum pump. (Page 3, Pargraph 0043) (see a modified figure 2 below).

    PNG
    media_image1.png
    575
    807
    media_image1.png
    Greyscale











Regarding claim 4, Todd teaches the device described above.
Todd does not teach the device specifically having microneedles of varying length. However, Todd also teaches that the array of microneedles may incorporate a combination of different types of microneedles. By way of example, the array of microneedles may combine microneedles of different heights, inner and/or outer diameters, cross-sectional shapes and spacings between neighbouring microneedles. (Page 2, Paragraph 0034)

Regarding claim 5, Todd teaches the device described above.
Todd does not teach the device specifically positioned on the skin tumor, or on skin tissue adjacent to the skin tumor or in part on the skin tumor and in part on skin adjacent to the skin tumor.  However,  Todd further teaches that the body is preferably a human or animal body. The microneedle array of the device of the present invention can be applied to any desirable skin surface. (Page 4, Paragraph 0051)
 
Regarding claim 6, Todd teaches that an appropriate rate of fluid removal for a particular patient will depend upon many factors known to the skilled person. For example, a fluid rate of removal of up to around 2000 ml/day may be appropriate, more preferably up to around 1000 ml/day, or around 500 ml/day. An appropriate lower limit for the rate of fluid removal may be at least around 10 ml/day, more preferably around 50 ml/day or more preferably around 100 ml/day. (Page 5, Paragraph 0065)

Regarding claim 7,  Todd teaches that it has been determined that if the negative pressure is sufficiently high the holes in the surface will remain open and enable fluid to be removed over a prolonged timespan of hours or even a day or more. (Page 5, Paragraph 0061)

Claim(s) 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Omidi as applied to claims 1-7 above, and further in view of Paulson et al. (“Immunotherapy for skin cancer”, International Immunology, Volume 31, Issue 7, July 2019, Pages 465–475).

Regarding claim 8, 9 and 11 Todd and Omidi teach the interstitial fluid removal device and its use for removing interstitial fluid to decrease tumor interstitial fluid high pressure and combine it with other therapies to treat cancer. 
Todd and Omidi do not teach combining the device with any of the therapeutic agents of claim 8 and 11. 
Paulson teaches the use of immune checkpoint inhibitors for treatment of melanoma and other skin cancers. Paul teaches that “By far the greatest success in melanoma with immunotherapy has been with immune checkpoint inhibitors. The first to reach the clinic was ipilimumab, a monoclonal antibody against CTLA4 that targets the interaction between APCs and T cells.”  Paulson also teaches the use of PD-1 inhibitors in melanoma treatment “In 2014, the FDA approved two PD-1 inhibitors, which target PD-1/PD-L1 (PD-1 ligand 1) signaling between T cell and tumor cell, or T cell and APC. Both pembrolizumab and nivolumab as monotherapy are associated with response rates of ~40–45%. The addition of ipilimumab to pembrolizumab or nivolumab improves the response rate by ~10%, but comes at a cost of substantially higher toxicity including a markedly increased rate of significant immune-mediated adverse events” (Page 467). Paulson also teaches the use of PD-1 inhibitors in other skin tumors: “Given the stellar outcomes for many melanoma patients treated with immune checkpoint inhibitors, as well as the established immunogenicity of other skin cancers, immune checkpoint inhibition with PD-1 and/or PD-L1 inhibitors has been attempted on many other skin cancers. These studies support the observed high response rates across skin cancers, which are consistently superior to the experience in other solid tumors” (Page 468).
Given the teachings of Todd, Omidi and Paulson, it would have been obvious for someone of ordinary skill in the art to use the interstitial removal device of Todd to remove larger amounts of interstitial fluid to decrease tumor interstitial fluid pressure as taught by Omidi and combined it with immune checkpoint inhibitor therapy as taught by Paulson to treat cancer with reasonable expectation of success. MPEP 2143 states “The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/776,386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating cancer by removing of interstitial fluid with a needle device. Although the claims differ because the device used for the removal of interstitial fluid in the instant application is more generic than the device claimed in the reference application, the inventions are not patentability distinct since both are directed to treating of cancer by the removal of interstitial fluid from a skin tumor.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama  can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.R./Examiner, Art Unit 1647              
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647